Exhibit 10.2

SIXTH ADDENDUM TO EMPLOYMENT AGREEMENT

THIS SIXTH ADDENDUM TO EMPLOYMENT AGREEMENT (the “Sixth Addendum”) is made
effective as of the 14th day of October, 2009, by and between Anworth Mortgage
Asset Corporation, a Maryland corporation (“Anworth”), and Joseph Lloyd McAdams
(the “Executive”).

W I T N E S S E T H :

WHEREAS, the Executive and Anworth Mortgage Advisory Corporation (the “Company”)
entered into an employment agreement dated January 1, 2002, which was
subsequently assumed by Anworth, and the Executive and Anworth have since
entered into a number of addendums to such agreement (as amended to date, the
“Agreement”);

WHEREAS, Anworth and the Executive desire to further modify the terms of the
Executive’s employment under the Agreement.

NOW THEREFORE, the parties hereby covenant and agree as follows:

1. Effective Date. This Sixth Addendum shall become effective on the date
hereof.

2. Payments Under 2002 Incentive Compensation Plan. Section 7(b)(ii) of the
Agreement is hereby amended by deleting the second sentence within such section
and replacing it with the following:

“Such amounts shall be paid in cash no less than quarterly in accordance with
the terms of the 2002 Incentive Compensation Plan.”

3. Consent to Amendment of 2002 Incentive Compensation Plan. Executive hereby
consents to the amendment to the 2002 Incentive Compensation Plan approved by
Anworth’s Board of Directors, a copy of which is attached hereto as Exhibit A.

4. Remaining Terms Unchanged. The parties agree that all terms and conditions of
the Agreement (as modified by this Sixth Addendum), including, but not limited
to, all provisions pertaining to compensation, termination, choice of law and
arbitration, shall remain in full force and effect as modified hereby.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Sixth Addendum to Employment Agreement is executed as
of the day and year first above written.

 

Executive

/S/ JOSEPH LLOYD MCADAMS

Joseph Lloyd McAdams

 

Anworth Mortgage Asset

Corporation

By:

 

/S/ THAD M. BROWN

Name:

  Thad M. Brown

Title:

  Chief Financial Officer

 

2